This case was reversed at a previous day of this term, and now comes before us on motion for rehearing. We have carefully considered the same and see no reason for changing our opinion. Our attention is called to the concluding paragraph of the original opinion, wherein it appears, by construction at least, that we indicate that the trial court had unjustly and illegally deprived appellant of bills of exception. The following is the concluding paragraph of the opinion, to wit: "The record before us, without stating it in detail, shows a very *Page 257 
unfortunate condition of affairs. We hope it will not be repeated." This last statement, taken in connection with the preceding portion of the opinion, could be justly construed as meaning that the trial court had deprived appellant of proper bills of exception. However, this was not in our mind at the time of writing the opinion. The "unfortunate condition of affairs" alluded to by us, as evidenced by this record, was the bills of exception have a very long explanation; then follows bills of exception in lieu of the original bill and explanation. This is what we meant by the "unfortunate condition of affairs." The trial court should have approved appellant's bill, with such qualification as appellant's counsel would have agreed to, and then have signed the same. Upon his refusal to accept the qualification of the trial court, the trial judge should prepare a bill himself, certifying to the facts as they really occurred. The record does not show that the trial court has willfully deprived appellant of bills of exception. Had it done so, we would, as indicated above, have reversed the cause on that ground alone. In comments made in the original opinion on this matter, we were simply striving to lay down a correct rule for the guidance of trial courts in this matter.
Motion overruled.